         Case 1:21-cr-00028-APM Document 263 Filed 06/30/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

vs.                                                   CASE NO: 21-cr-28(APM)

CONNIE MEGGS
                             /


                UNOPPOSED MOTION FOR 60-DAY EXTENSION
                  OF TIME TO FILE PRE-TRIAL MOTIONS

      Connie Meggs, through undersigned counsel, respectfully requests that this Court grant a

60- day extension of the deadline for filing pretrial motions in Connie Meggs’ case, pursuant to

Fed. R. Crim. P. 12(c), based on the following:

       1.   During the June 1, 2021 status conference, this Court set a July 1, 2021 deadline for

pretrial motions that are not related to discovery to be filed by the defendants in this case.

       2.   Counsel for Connie Meggs was appointed on May 10, 2021.

       3.   Since that date, counsel has been provided with voluminous discovery related Connie

Meggs and her co-defendants, including video and body-worn camera footage from law

enforcement agencies; the results of searches of multiple electronic devices; the results from

searches of multiple social media platforms; thousands of law enforcement reports and

attachments. The government has also provided counsel with a hard drive containing a terabyte

of information of discovery relating to cell phone communications.

       4.    Hundreds of the video and audios provided by the government in discovery must be

downloaded one at a time before they may be reviewed, in the format they have been provided.

Consequently, the download process of the videos alone has been very time-consuming. The

download, organization and review of remaining discovery has also required many hours due to




                                                  1
         Case 1:21-cr-00028-APM Document 263 Filed 06/30/21 Page 2 of 3




its volume and number of co-defendants being added to the indictment. Because Connie Meggs

is charged in a conspiracy, undersigned counsel must review and investigate the evidence relating

to all co-defendants in the indictment to render effective assistance of counsel to Connie Meggs.

       5.    Undersigned counsel has also requested, but has not had an opportunity to receive a

discovery tour of the Capitol Building. Based on the charges and specific evidence alleged by the

government in this case, this discovery tour is essential for counsel to provide effective assistance

of counsel to Connie Meggs. Undersigned counsel anticipates that this tour will be made available

to her in August, 2021.

       6.    Counsel respectfully requests that this Court extend the time for undersigned counsel

to file pre-trial motions for a period of 60 days from the already scheduled June 1, 2021 due date.

Such an extension will allow counsel the opportunity to engage in a more thorough review of the

discovery provided by the government and to complete the Capitol discovery tour. At that time,

undersigned counsel will be in a position to file any necessary and Constitutionally effective pre-

prial motions on Connie Meggs’ behalf.

       7.    Assistant United States Attorney Jeffrey Nestler does not oppose this motion.

       8.    Connie Meggs, with whom counsel has discussed this motion, agrees to waive any

speedy trial issues relating to the extension of time requested in this motion.

                                  MEMORANDUM OF LAW

       Fed. R. Crim. P. 12(c)(1) states that this Court may “set a deadline for the parties to make

pretrial motions.” Fed. R. Crim. P. 12(c)(2) provides that “[a]t any time before trial, the court

may extend or reset the deadline for pretrial motions.” Both the United States Supreme Court and

this Circuit have recognized that district courts have great discretion in ruling on motions to

continue. See Morris v. Slappy, 461 U.S. 1, 11, 103 S.Ct. 1610, 1616 (1983); United States v.




                                                  2
         Case 1:21-cr-00028-APM Document 263 Filed 06/30/21 Page 3 of 3




Poston, 902 F.2d 90, 96 (D.C. 1990).

       Under the circumstances set forth in this motion, counsel’s request for a 60-day extension

of time to file pre-trial motions is reasonable and will not cause unnecessary delay to the

disposition of this case. First, it will enable undersigned counsel to engage in the review of

discovery in order to file effective pre-trial motions. Additionally, a 60-day extension will likely

result in the more expeditious resolution of these pre-trial motions by this Court, as undersigned

counsel anticipates that there will be many identical issues which all co-defendants will litigate.

       WHEREFORE, based on the forgoing, counsel for Connie Meggs respectfully requests

that this Court grant a grant a 60- day extension of the deadline for filing pretrial motions from the

current July 1, 2021 deadline.

                                                              RESPECTFULLY SUBMITTED,

                                                              /s/ Mary K. Anderson
                                                              MARY K. ANDERSON
                                                              Florida Bar No. 0038369
                                                              P.O. Box 683
                                                              Highland City, FL 33846-1175
                                                              telephone: (863) 398-7215
                                                              e-mail: mkandersonlaw@gmail.com
                                                              Attorney for Connie Meggs


           I HEREBY CERTIFY that on June 30, 2021 I electronically filed the foregoing with

the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing

to counsel for the government.




                                                  3
